      Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

CHARLES WILLIAM MEDLIN                    §
                                          §
VS.                                       §          NO. ___________________
                                          §
STATE BAR OF TEXAS,                       §
COMMISSION FOR LAWYER                     §
DISCIPLINE and                            §
LINDA A. ACEVEDO                          §


                PLAINTIFF’S ORIGINAL COMPLAINT AND
                  REQUEST FOR INJUNCTIVE RELIEF


PARTIES:

       1.    Plaintiff is Charles William Medlin. He is a resident citizen of Houston,

Texas and an attorney licensed to practice law in the State of Texas (S.B.O.T.

#13895900)

       2.    Defendant, the State Bar of Texas, is an agency of the judiciary under the

administrative control of the Texas Supreme Court. The Texas Bar is responsible for

assisting the Texas Supreme Court in overseeing all attorneys licensed to practice law

in Texas. It may be served with process in this case by serving its Chief Disciplinary

Counsel, Linda A. Acevedo.

       3.    Defendant, the Commission for Lawyer Discipline, is a standing

committee of the State Bar of Texas and serves as the client in the Texas attorney

discipline system. The Commission provides oversight to the Chief Disciplinary

                                          1
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 2 of 13



Counsel (“CDC”) and administers the attorney discipline system. It may be served

with process in this case by serving its Chief Disciplinary Counsel, Linda A. Acevedo.

      4.     Defendant, Linda A. Acevedo is the Chief Disciplinary Counsel for the

State Bar of Texas. She may be served with process in this case by serving her at her

place of employment, State Bar of Texas, P.O. Box 12487 Austin, Texas 78711-2487.

JURISDICTION AND VENUE:

      5.     This case arises from a violation of Plaintiff’s constitutional rights and

from a violation of federal law (42 U.S.C. § 1983). Therefore, this Court has

jurisdiction under US Const., Art. III, Sec 2 and 28 U.S.C. §1331. Plaintiff is seeking

declaratory and injunctive relief.

      6.     Venue is proper in this District because Defendants have filed suit

against Plaintiff in Harris County. This suit seeks to enjoin that suit. Venue is

proper in this district under 28 U.S.C. §1391(b)(2) because a substantial part of the

events or omissions giving rise to this claim occurred in this district.

CONDITIONS PRECEDENT:

      7.     All conditions precedent have occurred or been performed.

FACTS:

      8.     In 1968, relying solely on the record in state court, and in order to

ascertain whether attorney John Ruffalo, Jr. had been accorded due process, the

Supreme Court determined that “Disbarment, designed to protect the public, is a




                                          2
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 3 of 13



punishment or penalty imposed on the lawyer.”1 And the attorney is entitled to

procedural due process.2 The Supreme Court went on to hold that “These are

adversary proceedings of a quasi-criminal nature.”3                       The Supreme Court

determined that Mr. Ruffalo had been denied Due Process in his disbarment

proceedings. Because the Due Process that Mr. Ruffalo was not afforded was in the

state court proceedings, it was Fourteenth Amendment Due Process.

      9.     However, the Supreme Court did not address the burden of proof to be

used in disbarment proceedings. But the Supreme Court has addressed the burden

of proof on many other occasions.4 As observed by the Court regarding burdens of

proof: “Generally speaking, the evolution of this area of the law has produced across

a continuum three standards or levels of proof for different types of cases. At one end

of the spectrum is the typical civil case involving a monetary dispute between private

parties. Since society has a minimal concern with the outcome of such private suits,

the plaintiff’s burden of proof in such suits is a mere preponderance of the evidence.

The litigants thus share the risk of error in roughly equal fashion.”5 But a disbarment

proceeding is not a simple monetary dispute.                  It involves fundamental and



      1
             See, In re Ruffalo, 390 U.S. 544, 550 (1968).
      2
             Id.
      3
             Ruffalo, 390 U.S. at 551 [emphasis supplied].
      4
             See, e.g., In re Winship, 397 U.S. 358, 370 (1970) (Harlan, J., concurring).
      5
             Addington v. Texas, 441 U.S. 418, 423 (1978).

                                                3
      Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 4 of 13



substantial constitutionally-protected property interests — the lawyer’s professional

license and his reputation. Separate and apart from the holding in Ruffalo, it

cannot be a simple civil proceeding.

        10.       Against the backdrop of the burden of proof to be used, every Federal

Circuit that has addressed the issue, especially since Ruffalo, has determined both

that the proceedings to disbar an attorney are quasi-criminal or that the burden of

proof is by clear and convincing evidence.6

        11.       The Supreme Courts of thirty-nine other states have also recognized that

disbarment proceedings are quasi-criminal in nature or that the burden of proof is

clear and convincing, even if the proceedings are characterized as civil. These thirty-

nine states require proof by clear-and-convincing evidence in order to disbar an

attorney: Alabama,7 Alaska,             8
                                            Arizona,9 Arkansas,10 California,11 Colorado,12




        6
                 See, e.g., In re Thalheim, 853 F.2d 383, 388 n.9 (5TH Cir. 1988); In re Medrano, 956
F.2d 101 (5 Cir. 1992); In re Fisher, 179 F.2d 361, 369 (7TH Cir. 1950); In re Liotti, 667 F.3d 419 (4TH
             TH

Cir. 2011); In re Fleck, 419 F.2d 1040 (6TH Cir. 1969); Matter of Abrams, 521 F.2d 1094 (3RD Cir. 1975);
Goodrich v. Supreme Court of State of S.D., 511 F.2d 316 (8TH Cir. 1975).
        7
                  Hunt v. Disciplinary Bd. of Alabama State Bar, 381 So.2d 52 (Ala. 1980).
        8
                  In re Ivy, 374 P.3d 374 (AK 2016).
        9
                  In re Varbel, 182 Ariz. 451, 897 P.2d 1337 (1995).
        10
                  Ligon v. Stilley, 2010 Ark. 418, 371 S.W.3d 615 (2010).
        11
                  Kapelus v. State Bar of California, 745 P.2d 917 (Cal. 1988).
        12
                  People v. Radinsky, 182 Colo. 259, 512 P.2d 627 (1973).

                                                    4
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 5 of 13



Connecticut,13 Delaware,14 Florida,15 Georgia,16 Hawaii,17 Idaho,18 Illinois,19 Indiana,20

Iowa,21 Kansas,22 Louisiana,23 Michigan,24 Minnesota,25 Mississippi,26 Missouri,27

Montana,28 Nebraska,29 Nevada,30 New Hampshire,31 New Jersey,32 New Mexico,33


       13
              Statewide Grievance Committee v. Friedland, 222 Conn. 131, 609 A.2d 645 (1993).
       14
              In re Davis, 43 A.3d 856 (Del. 2012).
       15
              Florida Bar v. Simring, 612 So.2d 561 (Fla. 1993).
       16
              In re Ballew, 287 Ga. 371, 695 S.E.2d 573 (2010).
       17
              Office of Disciplinary Counsel v. Au, 107 Hawaii 327, 113 P.3d 203 (2005).
       18
              In re Pangburn, 154 Idaho 233, 296 P.3d 1080 (2013).
       19
              In re Gerard, 132 Ill.2d 507, 548 N.E.2d 1051 (1989).
       20
              Matter of Neary, 84 N.E.3d 1194 (Ind. 2017).
       21
               Iowa Supreme Court Disciplinary Bd. v. Bieber, 824 N.W.2d 514, 518 (Iowa 2012)
(convincing preponderance).
       22
              In re Wiles, 289 Kan. 201, 210 P.3d 613 (2009).
       23
              In re Richard, 826 So.2d 542 (La. 2002).
       24
              In re Mills, 1 Mich. 392, 1850 WL 3353 (1850).
       25
              In re Disciplinary Action against Bonner, 896 N.W.2d 98 (2017).
       26
              The Mississippi Bar v. Collins, 119 So.3d 1039 (Miss. 2013).
       27
              In re Richards, 333 Mo. 907, 63 S.W.2d 672 (1933).
       28
              In re Keast, 159 Mont. 311, 497 P.2d 103 (1972).
       29
               State ex rel Counsel for Discipline of the Nebraska Supreme Court v. Rokahar,
267 Neb. 436, 675 N.W.2d 117 (2017).
       30
              In re Discipline of Drakulich, 111 Nev. 1556, 908 P.2d 709 (1995).
       31
              In re Young’s Case, 154 N.H. 359, 913 A.2d 727 (2006).
       32
              In re Perez, 104 N.J. 316, 517 A.2d 123 (1986).
       33
              In re Meeker, 76 N.M. 354, 414 P.2d 862 (1966).

                                                5
      Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 6 of 13



North Carolina,34 North Dakota,35 Ohio,36 Oklahoma,37 Oregon,38 Pennsylvania,39

Rhode Island,40 South Carolina,41 Vermont,42 Washington,43 West Virginia,44 and

Wyoming.45

          12.   But not Texas or the Defendants. The Supreme Court of Texas remains

intransigent, unrepentant and defiant, standing virtually alone in refusing to abide

by the Supreme Court’s holdings in Ruffalo. In 1989, the Texas Supreme Court

determined that disbarment proceedings are civil.46 And, in 1991, the Texas Supreme

Court promulgated Rule 3.08(A) and (C), Texas Rules of Disciplinary Procedure,



          34
                North Carolina State Bar v. Talford, 356 N.C. 626, 576 S.E.2d 305 (2003).
          35
                Disciplinary Board v. Amundson, 297 N.W.2d 433 (N.D. 1980).
          36
                Cleveland Metro. Bar Assn. v. Brown, 143 Ohio St.3d 333, 37 N.E.3d 1199 (2015).
          37
                State ex rel. Oklahoma Bar Assn. v. Mayes, 66 P.3d 398 (Okla. 2003).
          38
                In re Leonhardt, 324 Or. 498, 930 P.2d 844 (1997).
          39
                In re Shigon, 462 Pa. 1, 329 A.2d 235 (1974).
          40
                Carter v. Folcarelli, 121 R.I. 667, 402 A.2d 1175 (1979).
          41
                In re Thompson, 343 S.C. 1, 539 S.E.2d 396 (2000).
          42
                In re Sinnott, 2005 VT 109, 891 A.2d 896 (2005).
          43
                In re Disciplinary Proceeding Against Allotta, 109 Wash.2d 787, 748 P.2d 628
(1988).
          44
                Lawyer Disciplinary Bd. v. Stanton, 233 W.Va. 639, 760 S.E.2d 453 (2014).
          45
                Meyer v. Norman, 780 P.2d 283 (Wyo. 1989).
          46
                 State Bar of Texas v. Evans, 774 S.W.2d 656, 657 n.1 (Tex. 1989) (“At several points
in its opinion the court of appeals states that disciplinary actions are ‘quasi-criminal in nature.’ Clear
Texas authority is that disciplinary proceedings are civil in nature.... Thus, we disapprove of these
statements by the court of appeals.”).

                                                    6
      Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 7 of 13



which provide that disciplinary actions are civil in nature and that they must only be

proven by a preponderance.

        13.     Every Texas Court of Appeals that has addressed the issue has held that

the disbarment proceedings are civil and that the burden of proof is only by a

preponderance.47

        14.     The Texas Supreme Court’s refusal to abide by the Supreme Court’s

holdings in Ruffalo continues even when presented with every possible opportunity

to correct the error of its ways in prior proceedings brought to it, as evidenced by the

disbarment proceedings against Jesus E. Tirrez.

        15.     On or about December 1, 2014, the Defendants sued Jesus E. Tirrez,

S.B.O.T. #20076750, for disbarment, in Cause No. D-1-GN-0049887, in the 419TH

Judicial District of Travis County, Texas.

        16.     Mr. Tirrez counterclaimed against the CFLD and sued Defendant

Acevedo under the Uniform Declaratory Judgment Act and 42 U.S.C. § 1983, to have

Rule 3.08(A) and (C), Texas Rules of Disciplinary Procedure, declared

unconstitutional as depriving him of Due Process and Equal Protection. Tirrez


        47
                 See, e.g., Curtis v. Commission for Lawyer Discipline, 20 S.W.3d 227, 230 n.1 (Tex.
App.–Houston [14TH Dist.] 2000, no pet.) (rejecting argument that Texas disciplinary proceedings are
subject to clear-and-convincing burden of proof); Favaloro v. Commission for Lawyer Discipline, 994
S.W.2d 815, 822 (Tex. App.–Dallas 1999, pet. struck) (rejecting argument that Texas disciplinary
proceedings are quasi-criminal); McInnis v. State, 618 S.W.2d 389, 395, 397 (Tex. Civ. App.–Beaumont
1981, writ ref'd n.r.e.) (rejecting arguments that Texas disciplinary proceedings are quasi-criminal and
that trial court erred by employing preponderance-of-evidence burden of proof); Drake v. State, 488
S.W.2d 534, 536 (Tex. Civ. App.–Dallas 1972, writ ref'd n.r.e.) (rejecting argument that Texas
disciplinary proceedings are quasi-criminal pursuant to Ruffalo and that preponderance-of-evidence
burden of proof is improper).

                                                   7
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 8 of 13



counterclaimed for a declaratory judgment that the proceeding is quasi-criminal and

not civil and that, accordingly, the burden of proof is clear and convincing, not a

preponderance. To the extent that the Government Code characterizes these

proceedings as civil and the burden of proof as a preponderance of the evidence,

Rules of Disciplinary Procedure, Title 2, Subt. G, App. A-1, Rule 3.08A and C, Tirrez

sued for a declaratory judgment that same is unconstitutional. More specifically,

pursuant to 42 U.S.C. § 1983, Tirrez sued Acevedo, for a declaratory judgment that

his disbarment proceeding is quasi-criminal and not civil and that, accordingly, the

burden of proof is clear and convincing, not a preponderance; that the statutory

scheme for attorney discipline is unconstitutional to the extent that same is

considered civil and not quasi-criminal and to the extent that the burden of proof is

anything less than clear and convincing; and Tirrez sued, to the extent that the

Government Code characterizes these proceedings as civil and the burden of proof

as a preponderance of the evidence, Rules of Disciplinary Procedure, Title 2, Subt.

G, App. A-1, Rule 3.08A and C, Tirrez sued her for a declaratory judgment that same

is unconstitutional.

      17.    The CFLD and Acevedo filed a Rule 91, TEX. R. CIV. P., motion to dismiss

Tirrez’s counterclaim and third party action. This motion was granted.

      18.    Tirrez was subsequently found to have violated the Disciplinary Rules,

with punishment being assessed at two years suspension, with the first 3 months

active and the remainder probated. Tirrez appealed to the Austin Court of Appeals

                                         8
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 9 of 13



and specifically challenged the granting of the Rule 91 motion to dismiss and

whether Rules of Disciplinary Procedure, Title 2, Subt. G, App. A-1, Rule 3.08A and

C, are unconstitutional.

      19.    The Austin Court of Appeals affirmed, specifically holding that the

disbarment proceedings were civil and that the burden of proof was only by a

preponderance. See Tirrez v. Commission for Lawyer Discipline, Docket No.

03–16–00318–CV, 2018 WL 454723 (January 12, 2018, Memorandum Opinion, not

designated for publication). The Texas Supreme Court denied Tirrez’s Petition for

Review without written opinion. And the Supreme Court of the United States

refused Tirrez’s Petition for Writ of Certiorari.

      20.    The Defendants have given notice that they intend to sue Plaintiff,

seeking to disbar him. Those documents are attached hereto and incorporated by

reference for all intents and purposes as though set forth herein verbatim. As of this

filing, suit has not yet been filed.

FIRST CAUSE OF ACTION:

      21.    Plaintiff incorporates the allegations of ¶¶ 8 – 20 in support of this

Cause of Action, as though those paragraphs were fully set forth herein verbatim.

      22.    As the Defendants and the Texas courts refuse to recognize, conform to

or apply the Supreme Court’s holding in Ruffalo, that disbarment proceedings are

quasi-criminal proceedings, the Defendants deny the Plaintiff Due Process and the

Equal Protection of law. Having been given the opportunity in Tirrez to conform the

                                          9
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 10 of 13



statutes to the holdings in Ruffalo, there is little likelihood that the Texas courts

will voluntarily conform to those holdings. And since there is no difference between

a disbarment proceeding in Ohio State Court and the one threatened here, Plaintiff

is likely to prevail on final trial.

       23.    Because the Defendants refuse to characterize the proceedings as quasi-

criminal, for which the burden of proof is clear-and-convincing, and because the

Texas appellate courts refuse to abide by the holding in Ruffalo, Plaintiff will suffer

irreparable injury, for which there is no adequate remedy at law, if the Defendants

are allowed to proceed with the disbarment suit against him, characterizing the suit

as civil (instead of quasi-criminal) and using only a preponderance burden of proof

(instead of clear and convincing).

       24.    Pursuant to the provisions of 42 U.S.C. § 1983, Plaintiff sues the

Defendants for a temporary injunction to enjoin them from going forward with filing

or the prosecution of a disbarment suit against Plaintiff, unless and until the

Defendants shall agree that the proceedings are quasi-criminal and that the burden

of proof is clear-and-convincing. Plaintiff requests that, upon final trial, the

Defendants be permanently prohibited from filing or prosecuting a disbarment suit

against Plaintiff, unless and until the Defendants shall agree that the proceedings are

quasi-criminal and that the burden of proof is clear-and-convincing. Alternatively,

Plaintiff requests the Court to issue a mandatory injunction requiring the Defendants

to proceed on their disbarment suit against Plaintiff only as a quasi-criminal matter,

                                          10
    Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 11 of 13



one with a clear-and-convincing burden of proof.

      25.   Pursuant to the provisions of 42 U.S.C. § 1983, Plaintiff sues the

Defendants for a declaratory judgment that Rules of Disciplinary Procedure, Title 2,

Subt. G, App. A-1, Rule 3.08A and C, are unconstitutional as depriving Plaintiff of

Due Process of Law and Equal Protection of the law, under the Fourteenth

Amendment.

      26.   Pursuant to the provisions of 42 U.S.C. § 1988, Plaintiff sues the

Defendants for reasonable attorney’s fees and costs for having to bring this action.

RULE 3.08 NOTICE

      27.   Pursuant to the provisions of Rule 3.08(a)(5), TEX. DIS. R. PROF. COND.,

undersigned counsel gives notice that he expects to testify in this matter and that

disqualification of counsel would work a substantial hardship on the client.

CONCLUSION AND PRAYER:

      28.   Plaintiff will suffer and irreparable injury, for which he has no adequate

remedy at law, if the Defendants are allowed to file suit (or to continue suit) to

disbar him if the proceedings are characterized as civil and the burden of proof is

only by a preponderance.

      29.   Plaintiff asks the Court to set Plaintiff’s Application for Temporary

Injunction for hearing, at the earliest practicable date. Plaintiff prays that, upon

hearing, the Court determine that disbarment suits are adversary proceedings of a

quasi-criminal nature requiring a clear-and-convincing burden of proof and

                                         11
     Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 12 of 13



enjoining Defendants from suing or continuing a suit to disbar Plaintiff unless and

until they shall recognize that the proceedings are quasi-criminal, having a clear-

and-convincing burden of proof. This injunction should be made permanent upon

final trial.

       30.     This Court should declare Rule 3.08(A) and (C), Texas Rules of

Disciplinary Procedure unconstitutional.

       31.     Upon final trial, this Court should award Plaintiff and his counsel

reasonable attorney’s fees and costs, as allowed by 42 U.S.C. § 1988.

       32.     This Court should award Plaintiff general relief.

                                           Respectfully submitted,

                                           /s/ Leonard Thomas Bradt
                                           Leonard Thomas Bradt S.D.#4272
                                           S.B.O.T. #02841600
                                           14090 Southwest Freeway, Suite 300
                                           Sugar Land, Texas 77478
                                           (281) 201-0700
                                           Fax: (281) 201-1202
                                           ltbradt@flash.net

                                           Attorney for Plaintiff,
                                           Charles William Medlin

     UNSWORN DECLARATION UNDER PENALTIES OF PERJURY

       Under 28 U.S.C. § 1746 and Texas Civil Practice and Remedies Code § 132.001

et seq., I declare under penalties of perjury that my name is Leonard Thomas Bradt.

I am also known as L.T. “Butch” Bradt. I am over the age of 18 years, and am

competent to make this declaration. My date of birth is January 23, 1952. My

                                           12
    Case 4:18-cv-04360 Document 1 Filed in TXSD on 11/16/18 Page 13 of 13



address is 14090 Southwest Freeway, Suite 300 Sugar Land, Texas 77478. This

document is not a lien required to be filed with a county clerk, an instrument

concerning real or personal property required to be filed with a county clerk, or an

oath of office or an oath required to be taken before a specified official other than a

notary public. I have not been forced to sign this declaration.

      I declare under the penalties of perjury that the documents that are attached

hereto are true and correct copies of the documents received from the Defendants

reflecting their intention to sue the Plaintiff for disbarment.

      I further under the penalties of perjury that I was the attorney of record for

Jesus E. Tirrez in the proceedings referred to above in the District Court of Travis

County, in the Third Court of Appeals in Austin, in the Petition for Review filed with

the Supreme Court of Texas and in the Petition for Writ of Certiorari to the Supreme

Court of the United States. The recitation of events is an accurate summary of the

events that transpired and the position taken by the Defendants.

      Signed in Houston, Texas on November 16, 2018.



                                          /s/ L.T. “Butch” Bradt
                                          L.T. “Butch” Bradt




                                          13
